Title: To James Madison from James Monroe, 27 September 1818
From: Monroe, James
To: Madison, James


Dear Sir
Highland Sepr 27. 1818
The enclosed from Mr Rush, will give you a view of our present relations with England. Retain them till we meet, which I expect will be next week. The meeting of the visitors, is to be, I understand, then, in which, we shall expect to see you, if not we shall have the pleasure of se[e]ing you at your own house as we go to Washington, which we propose doing next week. We hope that you are all in good health. With great respect & sincere regard yours
James Monroe
